Case: 19-40932         Document: 00515990602               Page: 1      Date Filed: 08/23/2021




               United States Court of Appeals
                    for the Fifth Circuit                                             United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                                                                       August 23, 2021
                                         No. 19-40932                                    Lyle W. Cayce
                                                                                              Clerk

   Bryan Kerr Dickson,

                                                                       Plaintiff—Appellant,

                                              versus

   United States of America,

                                                                      Defendant—Appellee.


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 1:14-CV-250


   Before King, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
           Plaintiff-Appellant Bryan Kerr Dickson, a former prisoner at the
   United States Penitentiary in Beaumont, Texas (“USP Beaumont”), filed
   suit, pro se, against the United States under the Federal Tort Claims Act
   (“FTCA”), asserting both negligence and intentional tort claims.1 He alleges


           1
              In the district court, Dickson expressly disavowed that he was pursuing
   constitutional claims pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau
   of Narcotics, 403 U.S. 388 (1971). Therefore, although Dickson appears to assert
   constitutional claims in his appellate brief, we decline to consider them. See In re Deepwater
   Horizon, 857 F.3d 246, 251 (5th Cir. 2017) (“[A]rguments not raised before the district
Case: 19-40932        Document: 00515990602              Page: 2       Date Filed: 08/23/2021




                                          No. 19-40932


   that Bureau of Prisons (“BOP”) officials caused him a variety of harm while
   he was incarcerated at USP Beaumont. The district court dismissed both his
   negligence and intentional tort claims for lack of subject matter jurisdiction,
   holding that the United States had not waived its sovereign immunity. We
   AFFIRM in part, REVERSE in part, and REMAND for further
   proceedings.
                                               I.
           In his complaint, Dickson alleges that the BOP transferred him to USP
   Beaumont and housed him in the general population despite his expressed
   fears that he would be targeted for violence by other inmates due to his
   convictions for possession and production of child pornography. After the
   BOP allegedly ignored his concerns, Dickson was assaulted by another
   inmate. Following the assault—which Dickson did not initially report and
   instead came to light after BOP staff noticed his injuries—Dickson was
   transferred from the general population to the Special Housing Unit
   (“SHU”) for a threat assessment. While in the SHU, Dickson alleges that
   the BOP denied him mental health treatment as well as access to the law
   library, administrative remedy forms, reading materials, adequate clothing
   and personal hygiene items. He further alleges that BOP staff encouraged
   him to commit suicide, destroyed legal documents, poisoned his food, made
   disparaging sexual remarks, and housed him in a cell without clothing for
   extended periods of time.
           While still in the SHU, Dickson attempted to commit suicide,
   allegedly after BOP staff ignored his request to speak to someone at
   psychological services to treat his suicidal thoughts. Following the suicide



   court are waived and cannot be raised for the first time on appeal.” (quoting LeMaire v. La.
   Dep’t of Transp. & Dev. 480 F.3d 383, 387 (5th Cir. 2007))).




                                                2
Case: 19-40932       Document: 00515990602          Page: 3   Date Filed: 08/23/2021




                                     No. 19-40932


   attempt, Dickson alleges he was again assaulted by another inmate, this time
   in front of BOP staff who ignored the assault.
            For these alleged harms, Dickson filed suit and sought damages,
   medical treatment, attorney’s fees, and release from confinement. The
   Government moved to dismiss Dickson’s complaint under Federal Rules of
   Civil Procedure 12(b)(1) and (b)(6), arguing that the district court lacked
   subject matter jurisdiction and that Dickson’s complaint failed to state a
   claim.
            The district court granted the motion, holding that it lacked subject
   matter jurisdiction over Dickson’s negligence and intentional tort claims.
   With respect to the negligence claims, the district court concluded that the
   “discretionary function exception” to the FTCA’s waiver of sovereign
   immunity applied and that, as a result, the court lacked subject matter
   jurisdiction over those claims. With respect to the intentional tort claims, the
   district court held that the “law enforcement proviso” to the FTCA’s
   intentional tort exception did not apply, and thus the court likewise lacked
   subject matter jurisdiction over the claims.
            Dickson timely appealed, arguing that the district court erred in its
   application of the discretionary function exception and the law enforcement
   proviso. We take each issue in turn.
                                          II.
            “We review de novo the district court’s order granting the
   Government’s motion to dismiss under Federal Rule of Civil Procedure
   12(b)(1) for lack of subject matter jurisdiction.” Spotts v. United States, 613
   F.3d 559, 565 (5th Cir. 2010) (citation omitted); see also City of Austin v.
   Paxton, 943 F.3d 993, 997 (5th Cir. 2019) (“We review the district court’s
   jurisdictional determination of sovereign immunity de novo.”). For a




                                          3
Case: 19-40932      Document: 00515990602           Page: 4     Date Filed: 08/23/2021




                                     No. 19-40932


   12(b)(1) motion, the general burden is on the party asserting jurisdiction.
   Castro v. United States, 608 F.3d 266, 268 (5th Cir. 2010) (en banc).
                                          III.
          The FTCA waives sovereign immunity and permits suit against the
   United States for monetary claims sounding in state tort law that allege
   negligent or wrongful acts committed by government employees. Spotts, 613
   F.3d at 566 (citing 28 U.S.C. § 2674). This waiver, however, is subject to
   various exceptions which preserve the United States’ sovereign immunity.
   Id. One such exception is known as the “discretionary function exception.”
   Id. (citing 28 U.S.C. § 2680). “The discretionary function exception
   withdraws the FTCA’s waiver of sovereign immunity in situations in which,
   although a government employee’s actions may have been actionable under
   state tort law, those actions were required by, or were within the discretion
   committed to, that employee under federal statute, regulation, or policy.” Id.
   “At the pleading stage, [the] plaintiff must invoke the court’s jurisdiction by
   alleging a claim that is facially outside of the discretionary function
   exception.” St. Tammany Parish ex rel. Davis v. Fed. Emergency Mgmt. Agency,
   556 F.3d 307, 315 & n.3 (5th Cir. 2009).
           To determine whether the discretionary function exception applies,
   the Supreme Court has developed a two-part test. Spotts, 613 F.3d at 567
   (citing United States v. Gaubert, 499 U.S. 315, 322-23 (1991)).
          First, courts must determine whether the challenged act involves an
   element of judgment or choice on the part of the employee. Gaubert, 499 U.S.
   at 322. For example, “[i]f a statute, regulation, or policy leaves it to a federal
   agency to determine when and how to take action, the agency is not bound to
   act in a particular manner and the exercise of its authority is discretionary.”
   Spotts, 613 F.3d at 567 (citing Gaubert, 499 U.S. at 329). Conversely, if an
   employee violates a mandatory directive in a federal statute, regulation, or




                                           4
Case: 19-40932      Document: 00515990602           Page: 5    Date Filed: 08/23/2021




                                     No. 19-40932


   policy, “there will be no shelter from liability because there is no room for
   choice and the action will be contrary to policy.” Gaubert, 499 U.S. at 324.
          Second, “‘even assuming the challenged conduct involves an element
   of judgment,’ and does not violate a nondiscretionary duty, we must still
   decide whether the ‘judgment is of the kind that the discretionary function
   exception was designed to shield.’” Spotts, 613 F.3d at 568 (quoting Gaubert,
   499 U.S. at 322-23). As the Supreme Court describes, the exception is
   designed to protect “only governmental actions and decisions based on
   considerations of public policy.” Gaubert, 499 U.S. at 323 (quoting Berkovitz
   by Berkovitz v. United States, 486 U.S. 531, 537 (1988)). As such, “if a
   regulation allows the employee discretion, the very existence of the
   regulation creates a strong presumption that a discretionary act authorized
   by the regulation involves consideration of the same policies which led to the
   promulgation of the regulations.” Id. at 324.
          Here, Dickson’s complaint does not precisely describe which
   employee actions he is challenging as the basis of his negligence claims.
   Nevertheless, the district court fairly construed his complaint as asserting
   that BOP officials acted negligently in transferring him to USP Beaumont and
   in housing him in the general population despite his concerns for his safety.
   And it correctly held that those challenged actions are encompassed by the
   discretionary function exception.
          As the district court held, federal statutes confer discretion on the
   BOP to classify prisoners and place them in institutions in accordance with
   public policy. See Cohen v. United States, 151 F.3d 1338, 1343 (11th Cir. 1998)
   (citing 18 U.S.C. §§ 3621, 4081). Thus, “decisions regarding the transfers
   and classifications of prisoners generally fall within the discretionary function
   exception.” Patel v. United States, 398 F. App’x 22, 29 (5th Cir. 2010) (per
   curiam) (unpublished). The same is generally true for decisions to place a




                                          5
Case: 19-40932      Document: 00515990602          Page: 6    Date Filed: 08/23/2021




                                    No. 19-40932


   prisoner within the general population of a specific institution. See Ashford v.
   United States, 463 F. App’x 387, 394 (5th Cir. 2012) (per curiam)
   (unpublished).
          While it may be possible that other policies remove components of this
   general discretion under certain circumstances, see id. at 392–94, Dickson has
   not identified any such policy or otherwise alleged that the BOP violated a
   nondiscretionary duty when it placed him within the general population at
   USP Beaumont. He has thus not met his burden to demonstrate that the
   discretionary function exception does not apply to his claim. See St. Tammany
   Parish, 556 F.3d at 315.
          The same is true of other grievances contained in Dickson’s complaint
   that could be construed as negligence claims. For example, while Dickson
   generally alleges that his requests for mental health treatment were denied,
   he does not allege that those denials violated nondiscretionary duties or that
   they were discretionary decisions not based on considerations of public
   policy. See Lopez v. U.S. Immigr. & Customs Enf’t, 455 F. App’x 427, 432–34
   (5th Cir. 2011) (unpublished). Indeed, the regulations he generally invokes
   are not pertinent to the challenged actions. See, e.g., 28 C.F.R. § 549.70-72
   (governing the charging of fees for health care services administered to
   inmates).
          We therefore AFFIRM the district court’s decision to dismiss
   Dickson’s negligence claims for lack of subject matter jurisdiction.
                                         IV.
          Another exception to the FTCA’s waiver of sovereign immunity is the
   “intentional tort exception,” which “preserves the Government’s immunity
   from suit for ‘[a]ny claim arising out of assault, battery, false imprisonment,
   false arrest, malicious prosecution, abuse of process, libel, slander,
   misrepresentation, deceit, or interference with contract rights.’” Millbrook v.




                                          6
Case: 19-40932         Document: 00515990602               Page: 7      Date Filed: 08/23/2021




                                          No. 19-40932


   United States, 569 U.S. 50, 52 (2013) (citing 28 U.S.C. § 2680(h)). But this
   exception itself has an exception. The “law enforcement proviso” to the
   intentional tort exception “extends the waiver of sovereign immunity to
   claims for six intentional torts[2] . . . that are based on the ‘acts or omissions
   of investigative or law enforcement officers.’” Id. at 52–53 (citing 28 U.S.C.
   § 2680(h)). In short, if the “law enforcement proviso” applies, sovereign
   immunity is waived. Id.
           Here, Dickson’s complaint asserts claims for the intentional torts of
   assault, battery, false arrest, abuse of process, and intentional infliction of
   emotional distress. In deciding whether it had subject matter jurisdiction over
   these claims, the district court first noted—correctly—that BOP officials are
   “law enforcement officers” within the meaning of the law enforcement
   proviso. Chapa v. United States, 339 F.3d 388, 390 (5th Cir. 2003) (per
   curiam). Nevertheless, citing this court’s unpublished decision in Cross v.
   United States, 159 F. App’x 572, 575 (5th Cir. 2005), the district court held
   that the law enforcement proviso did not apply to the allegations in Dickson’s
   complaint because the defendant BOP officials were not acting in an
   investigative or law enforcement capacity when allegedly committing the
   torts. See id. at 576. In other words, although the defendant BOP officers had
   the status of law enforcement officers within the meaning of the law
   enforcement proviso, they were not engaged in law enforcement activities
   when allegedly committing the torts and thus the proviso did not apply. See
   id.
           The problem with our holding in Cross—and the district court’s
   reliance on it—is that the Supreme Court has since explicitly rejected this



           2
             These six intentional torts are: assault, battery, false imprisonment, false arrest,
   abuse of process, and malicious prosecution. 28 U.S.C. § 2680(h).




                                                 7
Case: 19-40932         Document: 00515990602                Page: 8       Date Filed: 08/23/2021




                                           No. 19-40932


   “status” versus “activities” distinction for purposes of the law enforcement
   proviso. In Millbrook, the Court made clear that only the former matters. 569
   U.S. at 57 (“We hold that the waiver effected by the law enforcement proviso
   extends to acts or omissions of law enforcement officers that arise within the
   scope of their employment, regardless of whether the officers are engaged in
   investigative or law enforcement activity . . . .”); accord Campos v. United
   States, 888 F.3d 724, 737 (5th Cir. 2018).
           The Government did not cite Millbrook below or in its initial brief here.
   But in a supplemental letter submitted to this court, the Government
   acknowledges that Millbrook controls and concedes that Dickson’s
   intentional tort claims should be remanded to the district court for further
   consideration. We therefore REVERSE the district court’s decision
   dismissing Dickson’s intentional tort claims for lack of jurisdiction and
   REMAND this case for further proceedings. On remand, the only remaining
   question for the district court to determine with respect to whether the law
   enforcement proviso applies is whether the BOP officials were acting within
   the scope of their employment when committing the alleged torts.3 See



           3
             Intentional infliction of emotional distress (“IIED”) is not an intentional tort that
   is excepted from the FTCA’s waiver of sovereign immunity. Truman v. United States, 26
   F.3d 592, 593 (5th Cir. 1994). Nevertheless, the district court held that it lacked jurisdiction
   over Dickson’s IIED claim because it “arises out of” his alleged assault and false
   imprisonment. See id. at 594 (holding that a non-excepted tort claim can still be barred
   “when the underlying governmental conduct ‘essential’ to the plaintiff’s claim can fairly
   be read to ‘arise out of’ conduct that would establish an excepted cause of action” (quoting
   McNeily v. United States, 6 F.3d 343, 347 (5th Cir. 1993))). We disagree. Dickson alleges
   conduct—for example, that BOP officials encouraged him to commit suicide and made
   disparaging remarks about his genitals—that are not derivative of an assault or false
   imprisonment claim. See id. at 594–95; see also Brennan v. Mercedes Benz USA, 388 F.3d 133,
   136 (5th Cir. 2004) (describing the elements of IIED under Texas law). Therefore, even if
   the district court determines on remand that the BOP officials were not acting within the
   scope of their employment—thus rendering the law enforcement proviso inapplicable—
   Dickson’s IIED claim would not be jurisdictionally barred as arising out of an excepted




                                                  8
Case: 19-40932        Document: 00515990602             Page: 9       Date Filed: 08/23/2021




                                         No. 19-40932


   Millbrook, 569 U.S. at 55 & n.3; see also Humphries v. Elliott Co., 760 F.3d 414,
   418 (5th Cir. 2014) (“It is the general rule . . . that a federal appellate court
   does not consider an issue not passed upon below.” (quoting Singleton v.
   Wulff, 428 U.S. 106, 120 (1976))). As that remains a threshold jurisdictional
   inquiry, the district court must address the question before considering any
   alternative motion under Rule 12(b)(6). Ermuraki v. Renaud, 987 F.3d 384,
   386 (5th Cir. 2021) (per curiam).
                                              V.
           We AFFIRM the dismissal of Dickson’s negligence claims. We
   REVERSE the dismissal of Dickson’s intentional tort claims and
   REMAND for further proceedings.
           IT IS FURTHER ORDERED that Dickson’s unopposed motion
   to unseal the record and this appeal is GRANTED, and that his motion for
   summary judgment and motion to expedite the appeal are DENIED as
   moot.




   cause of action. But while jurisdiction over the claim may exist, we make no comment on
   whether Dickson’s allegations sufficiently plead an IIED claim for purposes of surviving a
   Rule 12(b)(6) motion.




                                               9